     Case 2:21-cv-00350-KJM-DMC Document 11 Filed 04/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE J. BOURAS,                                 No. 2:21-CV-0350-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    SCOTT JONES, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42 U.S.C.

18   § 1983. Before the Court are Plaintiff’s two motions to proceed in forma pauperis. ECF Nos. 2, 8.

19   Plaintiff has filed his two applications, but he has not filed a certified copy of his trust account

20   statement or paid the required filing fee. See 28 U.S.C. §§ 1914(a), 1915(a), (a)(2). In addition to

21   the applications that he has already filed, Plaintiff must submit a certified copy of the trust fund

22   account statement (or an equivalent statement from the institution where he is incarcerated for the

23   6-month period immediately preceding the filing of his complaint. 28 U.S.C. 1915(a)(2). The Court

24   recognizes that, at the bottom of Plaintiff’s application, an official from the Sacramento County

25   Main Jail—where Plaintiff is presently held—has completed a certification listing the funds

26   Plaintiff has in his account. See ECF No. 8 at 2. That certification is insufficient on its own. The

27   Court must still have a certified copy of Plaintiff’s trust account statement (which the application

28   itself states). 28 U.S.C. 1915(a)(2); ECF No. 8 at 2.
                                                        1
     Case 2:21-cv-00350-KJM-DMC Document 11 Filed 04/15/21 Page 2 of 2


 1                  Plaintiff will be provided the opportunity to submit either a completed application

 2   to proceed in forma pauperis or the appropriate filing fee. Plaintiff is warned that failure to resolve

 3   the fee status of this case within the time provided may result in the dismissal of this action for lack

 4   of prosecution and failure to comply with court rules and orders. See Local Rule 110.

 5                  Accordingly, IT IS HEREBY ORDERED that:

 6                  1.      Plaintiff shall submit on the form provided by the Clerk of the Court, within

 7   30 days from the date of this order, a complete application for leave to proceed in forma pauperis,

 8   with the required certified copy of his trust account statement, or the appropriate filing fee; and

 9                  2.      The Clerk of the Court is directed to send Plaintiff a new form Application

10   to Proceed in Forma Pauperis By a Prisoner.

11

12                  Dated: April 15, 2021
                                                             ____________________________________
13                                                           DENNIS M. COTA
14                                                           UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
